Citation Nr: 1203045	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2011, the Veteran testified at a video hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record on appeal reveals that the Veteran notified the RO that he was exposed to an herbicide agent (Agent Orange), while stationed at Anderson Air Force Base on Guam from October 1969 to April 1970, including while working in and around aircraft that had recently come from the Republic of Vietnam.  In August 2010, the RO received back a reply to its inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) (previously known as the U.S. Armed Services Center for Unit Records Research (CURR)) regarding the use of herbicides on Guam in which it was reported, among other things, that the Department of Defense did not have any record of the use, storage, or testing of tactical herbicides on Guam.  JSRRC also reported that it could not find any Environmental Protection Agency (EPA) article regarding Anderson Air Force Base on Guam being a toxic site with dioxin contaminated soil.  

Despite the foregoing, the Veteran's representative attached to its February 2011 statement a copy of an EPA article dated in December 2009 that reported that Anderson Air Force Base on Guam was a toxic site with dioxin (i.e., the active ingredient in Agent Orange) contaminated soil.  The EPA article also reported that the soil at Anderson Air Force Base was contaminated with a number of other harmful substances including arsenic.  

Given the above EPA article provided by the Veteran, the Board finds that another request should be made to JSRRC, or another appropriate agency, to obtain the most recent and accurate information from all available sources, including the Department of Defense, regarding what toxic substances the Veteran may have been exposed to while stationed at Anderson Air Force Base on Guam from October 1969 to April 1970.  See 38 U.S.C.A. § 5103A(b); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In view of the above in-service injury (i.e., being exposed to toxic chemicals in the soil of Anderson Air Force Base on Guam from October 1969 to April 1970), the current diagnosis of prostate cancer, and the lay claims found in the record regarding the Veteran's prostate cancer being caused by the in-service toxic exposure, the Board finds that a remand is also required to obtain a medical opinion as to the relationship, if any, between the appellant's current prostate cancer and his claimed exposure to toxic chemicals in the soil of Anderson Air Force Base on Guam from October 1969 to April 1970.  See 38 U.S.C.A. § 5103A(d) (West 2002). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's medical records from the Muskogee VA Medical Center dated since May 2009.  All actions to obtain the requested records should be documented fully in the claims file.  

2. The RO/AMC should contact JSRRC, or another appropriate agency, and after providing it with a copy of the December 2009 EPA article, request that it obtain the most recent and accurate information from all available sources, including the Department of Defense, regarding what toxic substances the Veteran may have been exposed to while stationed at Anderson Air Force Base on Guam from October 1969 to April 1970.  All actions to obtain the requested records should be documented fully in the claims file.  As to all Federal records, if any records cannot be obtained, a memorandum of unavailability should be generated, and a copy of this memorandum should be sent to the Veteran.  

3. After undertaking the above development to the extent possible, the RO/AMC should obtain a medical opinion from an oncologist or another appropriate medical doctor specializing in the relationship between exposures to toxic substances and later developing prostate cancer.  The claims file must be provided to the physician in connection with the opinion.  After a review of the record on appeal, including the Veteran's medical history, the EPA article, and all records obtained from JSRRC as well as the controlling medical literature, the physician should provide an answer to the following question:

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's current prostate cancer was caused by his exposure to any of the toxic agents that the EPA and/or JSRRC verified that the claimant was exposed to while stationed at Anderson Air Force Base on Guam from October 1969 to April 1970? 

This opinion must be supported by a complete rationale in a typewritten report.

4. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


